



COURT OF APPEAL FOR ONTARIO

CITATION: Bernard Property Maintenance v. Taylor, 2020 ONCA
    27

DATE: 20200116

DOCKET: M51103 (M51039)

Roberts, Paciocco and Harvison Young JJ.A.

BETWEEN

Bernard Property Maintenance

Responding Party
(Respondent in Appeal)

and

Paul Taylor

Moving Party (Appellant)

Paul Taylor, self-represented

David S. Strashin, for the responding party

Heard and released orally: January 9, 2020

REASONS FOR DECISION

[1]

Mr. Taylor seeks to vary the motion judges December 4, 2019 order,
    allowing on certain terms his motion for a stay of the order that he seeks
    leave to appeal. Specifically, Mr. Taylor seeks to remove the term in the
    motion judges order that requires Mr. Taylor to pay the respondent landlord
    arrears of rent in the amount of $14,250 by December 12, 2019. Mr. Taylor seeks
    to replace it with the term that he pays rent in the amount of $1,425 each
    month commencing January 1, 2020. It is common ground that Mr. Taylor
    has not made any payments to the respondent in accordance with the motion judges
    order.

[2]

These proceedings arise out of a landlord and tenant dispute between Mr. Taylor
    and the respondent. The respondent obtained an order for eviction and payment
    of rent arrears before the Landlord and Tenant Board, which Mr. Taylor unsuccessfully
    sought to appeal before a single judge of the Divisional Court and then a panel
    of this court reconstituted as a panel of Divisional Court. Mr. Taylor seeks
    leave to appeal the latter dismissal. He moved before a motion judge of this
    court for a stay of the order, which, as already mentioned, the motion judge
    granted on terms.

[3]

Mr. Taylor submits that he ought not to be required to pay rent arrears
    when he was obliged to use those monies to carry out necessary repairs to the
    leased premises. Mr. Taylor submits that the motion judge made the following
    reversible errors in requiring him to do so.

[4]

Mr. Taylor says that the motion judge effectively determined that Mr.
    Taylor made a mistake by not seeking a rent abatement from the Landlord and
    Tenant Board or the Court for the repairs to the leased premises that he says were
    necessary. According to Mr. Taylor, in doing so, the motion judge made an error
    of law by failing to comply with the principles under the Canadian Judicial
    Council Statement of Principles on Self‑Represented Litigants and Accused
    Persons. Mr. Taylor submits that he has rectified this error by filing an
    application for a rent abatement with the Landlord and Tenant Board and
    including the same request with this motion. Mr. Taylor abandoned his request
    that this panel adjudicate the rent abatement issue during oral submissions
    before this court.

[5]

We do not accept these submissions.

[6]

The motion judge did not determine that Mr. Taylor erred by failing to
    obtain a rent abatement. This issue was not before him. Mr. Taylor did not
    suggest to the motion judge that he wished to obtain a rent abatement. In
    paragraph 8 of his reasons, the motion judge sets out the respective
    submissions of Mr. Taylor and the respondent. These include Mr. Taylors
    dispute of the rental arrears given what he says are necessary repairs to the
    premises; and the respondents position that Mr. Taylor did not have any
    right to unilaterally decide that he would make repairs and offset the costs
    against his rent because no abatement had been authorized by the Board or any
    court, which was and remains true. The motion judge also notes, correctly, the
    fact that previous orders required rent to be paid.

[7]

We see no error in the motion judges decision. The CJC principles
    regarding self-represented parties were entirely respected. The motion judge could
    only deal with the evidence, issues and submissions before him. He thoroughly
    and carefully considered the evidence before him and the parties respective
    submissions. He properly applied the well-established test for a stay of the
    order that Mr. Taylor seeks leave to appeal. In particular, his reasons reflect
    a consideration of Mr. Taylors personal circumstances and potential prejudice
    if the stay were not granted. The motion judge exercised his discretion in
    favour of Mr. Taylor, granting the request to stay on reasonable terms,
    notwithstanding his conclusion that Mr. Taylor has an exceedingly difficult
    case to obtain leave to appeal the panels decision. The motion judges
    decision represents an appropriate balancing of all relevant factors and the
    parties competing interests.

[8]

For these reasons, we dismiss the motion.

[9]

Mr. Taylor shall pay the respondent its partial indemnity costs in the
    amount of $1,500, inclusive of disbursements and applicable taxes.

L.B. Roberts J.A.

David M. Paciocco
    J.A.

Harvison Young
    J.A.


